      Case 1:18-cv-05068-LLS-OTW Document 201 Filed 07/23/20 Page 1 of 6
                                                                   53rd at Third
                                                                   885 Third Avenue
                                                                   New York, New York 10022-4834
                                                                   Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                   www.lw.com

                                                                   FIRM / AFFILIATE OFFICES
                                                                   Beijing         Moscow
                                                                   Boston          Munich
                                                                   Brussels        New York
                                                                   Century City    Orange County
July 23, 2020                                                      Chicago         Paris
                                                                   Dubai           Riyadh
                                                                   Düsseldorf      Rome
VIA ECF                                                            Frankfurt       San Diego
                                                                   Hamburg         San Francisco
Hon. Louis L. Stanton                                              Hong Kong       Seoul
                                                                   Houston         Shanghai
United States District Judge                                       London          Silicon Valley
Southern District of New York                                      Los Angeles     Singapore
500 Pearl Street                                                   Madrid          Tokyo
New York, New York 10007-1312                                      Milan           Washington, D.C.




Re:    R.F.M. et al., v. Kirstjen Nielsen et al., No. 18 Civ. 5068 (LLS)


Dear Judge Stanton:

        We, along with The Legal Aid Society, represent Plaintiffs in the above-captioned case
(“R.F.M.”). On June 1, 2020, counsel for Defendants submitted their second compliance report
(the “June Compliance Report,” Doc. No. 197) pursuant to Section VI.B. of the May 31, 2019
Amended Judgment (“Amended Judgment”) (Doc. No. 148). On June 11, 2020, Plaintiffs
submitted a response to the June Compliance Report pursuant to Section VI.C of the Amended
Judgment, requesting a conference to address Defendants’ continued non-compliance with the
terms of the Amended Judgment (the “June 11 Letter”) (Doc. No. 199). On July 2, 2020,
Defendants submitted a letter to the Court in response Plaintiffs’ June 11 letter (the “July 2 Letter”)
(Doc. No. 200). We now submit this response to reaffirm our request for a conference and to
clarify the record with respect to Defendants’ compliance-related deficiencies and the associated
implications for R.F.M. Class Members.

I.     THE AMENDED JUDGMENT REQUIRES DEFENDANTS’ COMPLIANCE
       REPORT TO DESCRIBE “ALL ACTIONS TAKEN” BY DEFENDANTS TO
       COMPLY

        In their July 2 Letter, Defendants spend five pages on the history of the Amended Judgment
in an attempt to limit what they are obligated to include in their compliance reports. The Amended
Judgment speaks for itself. It requires Defendants to provide a “description of all actions
taken . . . to comply with the terms of this Judgment.” Amended Judgment at Section VI.B.
(emphasis added). The plain meaning of “all actions taken” defies Defendants’ argument that
Judge Koeltl somehow intended to limit the scope of Defendants’ compliance reports.
        Case 1:18-cv-05068-LLS-OTW Document 201 Filed 07/23/20 Page 2 of 6
July 23, 2020
Page 2




II.       DEFENDANTS’ SHIFTING DEFINITIONS AND EXPLANATIONS DO NOT
          EXCUSE THEIR NON-COMPLIANCE WITH THE AMENDED JUDGMENT

        In response to the Compliance Reports’ inconsistencies identified by Plaintiffs,
Defendants’ July 2 Letter asserted clarifications and explanations that were not included in the
original Reports.1 Nonetheless, Defendants’ July 2 Letter failed to address key deficiencies in the
Compliance Reports.

        Plaintiffs, the Court, and SIJS applicants should be able to read Defendants’ Compliance
Reports and understand “all actions” Defendants have taken to comply with the Amended
Judgment. Instead, what Defendants offer is obfuscation. Since Defendants submitted their first
Compliance Report on December 2, 2019 (Doc. No. 177), Defendants have still failed to provide
clear information with respect to the following questions, all of which directly relate to actions that
Defendants have been ordered by this Court to take pursuant to the Amended Judgment:

                1. Before the Court entered the Amended Judgment, how many R.F.M. Class
                   Member I-290B petitions were in USCIS’s possession? See Amended Judgment
                   at Section IV.A.

                      a. How many such petitions have been adjudicated?

                             i. How many such petitions were approved?

                             ii. How many such petitions were denied based on determinations by
                                 USCIS that the petitions were not filed by R.F.M. Class Members?
                                 How many petitions were denied for other reasons?

                      b. How many such petitions remain pending?

                2. Since the Court entered the Amended Judgment, how many R.F.M. Class Member
                   I-290B petitions has USCIS received? See Amended Judgment at Section IV.A.

                      a. How many such petitions have been adjudicated?

                             i. How many such petitions were approved?




1
  As just one example, with respect to the December Compliance Report, Defendants admitted
“that the language used – specifically, the statement that USCIS ‘received’ [852 I-290B]
applications – was imprecise inasmuch as the numbers do not reflect how many actual class
members’ applications the agency ‘received’ . . .” July 2 Letter at 8. Defendants blame Plaintiffs
for “comparing two numbers that represent different information,” when Defendants themselves
admit that their reports were imprecise in the first place. See id.
        Case 1:18-cv-05068-LLS-OTW Document 201 Filed 07/23/20 Page 3 of 6
July 23, 2020
Page 3




                             ii. How many such petitions were denied based on determinations by
                                 USCIS that the petitions were not filed by R.F.M. Class Members?
                                 How many such petitions were denied for other reasons?

                      b. How many such petitions remain pending?

                3. Before the Court entered the Amended Judgment, how many R.F.M. Class
                   Member I-360 petitions were in USCIS’s possession? See Amended Judgment at
                   Section IV.A-B.

                      a. How many such petitions have been adjudicated?

                              i. How many such petitions were approved?

                             ii. How many such petitions were denied?2

                      b. How many such petitions remain pending?

                4. Since the Court entered the Amended Judgment, how many I-360 petitions
                   implicating R.F.M. has USCIS received? See Amended Judgment at Section
                   IV.A-B.

                      a. How many such petitions have been adjudicated?

                              i. How many such petitions were approved?

                             ii. How many such petitions were denied?

                      b. How many such petitions remain pending?

                5. Before the Court entered the Amended Judgment, how many R.F.M. Class
                   Member I-485 and I-765 applications were in USCIS’s possession? See
                   Amended Judgment at Section IV.E.

                      a. How many such petitions have been adjudicated?

                              i. How many such petitions were approved?

                             ii. How many such petitions were denied?

                      b. How many such petitions remain pending?


2
 As explained in Plaintiff’s June 11 Letter and further below, Defendants must provide the grounds
for denials of R.F.M. Class Members’ petitions, given that there have been instances of USCIS
adjudicating Class Members’ petitions based on a flawed understanding of the Court’s Opinion
and Order. See June 11 Letter at Section III.B.
        Case 1:18-cv-05068-LLS-OTW Document 201 Filed 07/23/20 Page 4 of 6
July 23, 2020
Page 4




                6. Since the Court entered the Amended Judgment, how many I-485 and I-765
                   applications implicating R.F.M. has USCIS reopened? See Amended Judgment at
                   Section IV.E.

                       a. How many such petitions have been adjudicated?

                              i. How many such petitions were approved?

                             ii. How many such petitions were denied?

                       b. How many such petitions remain pending?

                7. Before the Court entered the Amended Judgment, how many Notices of Intent to
                   Deny (NOIDs) or Notices of Intent to Revoke (NOIRs) were issued to R.F.M.
                   Class Members?3 See Amended Judgment at Section IV.D.

                       a. How many such notices have been withdrawn?

                       b. How many such notices remain outstanding?

                8. After the Court entered the Amended Judgment, how many Notices of Intent to
                   Deny (NOIDs) or Notices of Intent to Revoke (NOIRs) were issued to R.F.M.
                   Class Members? See Amended Judgment at Section IV.D.

                       a. How many such notices have been withdrawn?

                       b. How many such notices remain outstanding?

        Without answers to these questions, neither Plaintiffs nor the Court can properly assess
whether Defendants are complying with the Amended Judgment. Defendants’ refusal to provide
clear responses to these basic questions is inexcusable and calls into question whether they are
attempting to comply with the Amended Judgment in good faith. Even assuming that all of this
data is as difficult to get as Defendants claim,4 all the Amended Judgment orders Defendants to do



3
  Inexplicably, Defendants contend that they are under no obligation to provide reporting data with
respect to USCIS’s issuance of NOIDS or NOIRS to R.F.M. Class Members. See July 2 Letter at
12. Defendants apparently believe that they can pick and choose what actions they may include
in their Compliance Report, despite the fact that the Amended Judgment clearly instructs
Defendants to include a “description of all actions taken . . . to comply with the terms of this
Judgment.” Amended Judgment at Section VI.B. (emphasis added).
4
  In the negotiations leading up to the Amended Judgment, Defendants failed to inform Plaintiffs
that they would be unable to provide a description of “all actions taken” to comply with the
Amended Judgment. Had we understood that Defendants would beg out of their obligations with
an excuse that the data is difficult to obtain, we would not have consented to the Court’s entry of
           Case 1:18-cv-05068-LLS-OTW Document 201 Filed 07/23/20 Page 5 of 6
July 23, 2020
Page 5




is to describe all of the actions they have taken to get the answers to these questions. Despite
having more than one year to do so, Defendants have not described any such actions.

       Accordingly, we reiterate our request that the Court direct Defendants to supplement their
Compliance Reports with the categories of information identified in Plaintiffs’ June 11 Letter to
the Court, See Sections II-III; IV.A-C, including the answers to the above questions.

III.        PLAINTIFFS FACE REAL HARM AS A RESULT OF DEFENDANTS’
            CONTINUED NON-COMPLIANCE WITH THE AMENDED JUDGMENT

        Defendants lost this case, but the individual members of the Class have not yet won. To
be clear, the Court found Defendants violated federal and state law. The Court also found that
Defendants’ conduct was so far afield from reasonable that attorneys’ fees should be awarded to
Plaintiffs. But now, in the fourteen months since the Amended Judgment, Defendants have spent
most of their energy wriggling out of their continued obligations rather than ensuring that the
individual members of the Class obtain the relief to which they are entitled.

       Beneath the obfuscated data permeating Defendants’ Compliance Reports are serious, real-
world implications for R.F.M. Class Members. As noted in Plaintiffs’ Counsel’s previous
correspondence with the Court and Defendants’ Counsel, we continue to confront instances in
which USCIS has mis-adjudicated or unreasonably delayed the adjudication of R.F.M. Class
Member petitions in violation of the Amended Judgment:

       •    On January 10, 2020, Class Counsel informed Defendants’ Counsel that USCIS issued a
            Request for Evidence in December 2019 to a Class Member because there was no evidence
            that the Class Member was placed in the custody of his guardian, in direct contravention
            of the Opinion and Order of this court. See R.F.M. v. Nielsen, 365 F.Supp.3d 350, 378
            (S.D.N.Y. 2019). This Request for Evidence was not rescinded, and the adjudication
            remains pending.

       •    In April 2020, Class Counsel raised a series of cases to the attention of Defendants’ Counsel
            which remain unresolved. In one case, USCIS still has not adjudicated the I-360 petition
            of a Mexican Class Member that was filed in 2016. USCIS’s unreasonable delay in
            adjudication has negatively affected nearly every aspect of this Class Member’s life. With
            an approval, this young person would have been eligible for permanent residency
            beginning in December 2018.

       •    In April 2020, Class Counsel also alerted the Government to at least five I-290B petitions
            which have been pending since before the Amended Judgment, some of which were filed
            in 2018. USCIS still has not adjudicated these cases. Similar to the class member referred
            to above, these young people would be eligible to have their petitions for permanent
            residency adjudicated if USCIS would adjudicate their SIJS petitions.


the Amended Judgment, and would have sought to work with Defendants to craft the judgment in
a way that the Court could monitor Defendants’ compliance with the judgment.
         Case 1:18-cv-05068-LLS-OTW Document 201 Filed 07/23/20 Page 6 of 6
July 23, 2020
Page 6




     •    A Class Member filed an I-290B on April 2, 2018. The Administrative Appeals Office
          (AAO) sent the Class Member’s I-290B petition to the local USCIS office for adjudication
          in July 2019. The Class Member’s I-290B petition remains pending. The Class Member
          is currently in removal proceedings with a master calendar hearing in immigration court in
          August 2020. The upcoming court date makes this case especially urgent because the Class
          Member faces the prospect of a removal order without a decision in the case.

     •    It has also come to the attention of Class Counsel that DHS removed at least one R.F.M.
          Class Member while his SIJ petition was pending, thereby preventing him from benefiting
          from the Amended Judgment. The Department of Justice’s Office of Immigration
          Litigation never flagged this case or other cases pending at the Second Circuit Court of
          Appeals as Class Members to Class Counsel or, presumably, to Defendants’ Counsel.

         Because Defendants refused to provide Class Counsel with the names or even attorneys’
names of Class Members, these are just illustrative examples that we are aware of. There are likely
many more Class Members, including pro se Class Members, who are uniquely disadvantaged and
at risk of removal because of Defendants’ noncompliance with the Amended Judgment. Every
day that Defendants delay adjudication is a day when Class Members face return to places that are
against their best interests, as determined by a New York State court. Accordingly, it is absolutely
critical that Defendants provide Plaintiffs, and the Court, with information necessary to evaluate
the extent of Defendants’ noncompliance so that remedial measures can be instituted as soon as
possible. It is essential that this information include the grounds for denials. Neither Plaintiffs nor
the Court can effectively assess Defendants’ compliance with the Amended Judgment without
understanding USCIS’s reasoning in denying R.F.M. Class Member petitions.

                                                ***

         We respectfully reiterate our request for a conference regarding the outstanding
inconsistencies and deficiencies in the Compliance Reports and Defendants’ continued
noncompliance with the Amended Judgment. We appreciate Your Honor’s consideration of this
letter and thank you for your continued attention to this matter.

                                               Respectfully submitted,

                                               /s/ Robert J. Malionek

                                               Robert J. Malionek
                                               of LATHAM & WATKINS LLP
cc: All Counsel of Record (via ECF)
